                     NOTICE OF LIS PENDENS
____________________________________________________

           UNITED STATES DISTRICT COURT

          EASTERN DISTRICT OF WISCONSIN
____________________________________________________

UNITED STATES OF AMERICA,

       Plaintiff,

           v.                        Case No. 18-CR-175
                                                                 ________________________
                                                                     Prepared by/Return to:
CONRADO ADOLFO FRENZEL, aka “Otto,”                                  Laura S. Kwaterski, AUSA
JORGE ALEJANDRO PAURA, aka “Larry,”                                  United States Attorney’s Office
SANTIAGO VIDEMATO, aka “James Duggan,”                               517 E. Wisconsin Avenue, Room 530
     aka “Ramona Ibarra,”                                            Milwaukee, WI 53202
LUCIANO BRUNETTI, aka “Biff Tannen,” aka “Lucho,” and
LUCAS DANIEL PAURA, aka “Carl Carlson,”

       Defendants.
                                                                    _____________
                                                                   Property ID: 74-43-43-20-07-002-0110



[OWNER OF RECORD: SQUARE CAFE INVESTMENT GROUP, LLC]

       NOTICE IS HEREBY GIVEN that the above-referenced action was commenced on

September 11, 2018, and is now pending in the United States District Court for the Eastern

District of Wisconsin between the parties named in the above-referenced action.

       The United States of America is seeking to forfeit certain real property located at

706 Executive Center Drive, #11, West Palm Beach, Florida, being the same premises

conveyed to Square Cafe Investment Group, LLC, on February 5, 2016, and recorded on

February 9, 2016, in Palm Beach County in Book 28092, Pages 1573-1574, including all

improvements thereon and appurtenances thereto, the legal description for which is as follows:




          Case 2:18-cr-00175-JPS Filed 03/13/19 Page 1 of 2 Document 20
        Condominium Unit 2-11, CLEAR LAKE CLUB CONDOMINIUM, together with
        an undivided interest in the common elements, according to the Declaration of
        Condominium thereof recorded in Official Record Book 19705, Page 1138, as
        amended from time to time, of the Public Records of Palm Beach County, Florida.

        Property Identification Number: 74-43-43-20-07-002-0110.

        The United States seeks forfeiture of the above property pursuant to the provisions of

18 U.S.C. § 853. Further information concerning this action may be obtained from the records of

the Clerk of Court for the United States District Court, Eastern District of Wisconsin, 517 East

Wisconsin Avenue, Room 362, Milwaukee, Wisconsin 53202.

        Dated at Milwaukee, Wisconsin, this 12th day of March, 2019.

                                             MATTHEW D. KRUEGER
                                             United States Attorney

                                      By:
                                              s/LAURA S. KWATERSKI
                                             LAURA S. KWATERSKI
                                             Assistant United States Attorney
                                             Laura S. Kwaterski Bar Number: 1055485
                                             Attorney for Plaintiff
                                             Office of the United States Attorney
                                             Eastern District of Wisconsin
                                             517 East Wisconsin Avenue, Room 530
                                             Milwaukee, WI 53202
                                             Telephone: (414) 297-1700
                                             Fax: (414) 297-1738
                                             E-Mail: laura.kwaterski@usdoj.gov
Subscribed and sworn to before me
this 12th day of March, 2019.

s/CATHY L. TRAUTMAN
Notary Public, State of Wisconsin
My commission: expires 08/30/19

Prepared by/Return to:
Laura S. Kwaterski, AUSA
United States Attorney’s Office
517 E. Wisconsin Avenue, Room 530
Milwaukee, WI 53202

                                                2

           Case 2:18-cr-00175-JPS Filed 03/13/19 Page 2 of 2 Document 20
